270 S.W.3d 521 (2008)
Renee VILES, Appellant,
v.
QUIKTRIP CORPORATION, Respondent.
No. WD 69120.
Missouri Court of Appeals, Western District.
December 9, 2008.
Thomas Stein, Kansas City, MO, for Appellant.
Brian J. Fowler, Kansas City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Ms. Renee Viles appeals from a decision of the Labor and Industrial Relations Commission affirming an Administrative Law Judge's denial of workers' compensation benefits.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).